DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kim (US 2017/0307395 A1). 	1) Regarding claim 1, Kim discloses a driver assistance system (Figs. 1-3) for providing traffic information to a driver of an ego vehicle (abstract; ¶0009-12, ¶00014-18; ¶0021-23; and ¶0025), the driver assistance system comprising: 	at least one sensor (Fig. 3: front-view, rear-view, side-view cameras 401-403 respectively) that provides image data of detected objects (¶0009-12, ¶00014-18; ¶0021-23; ¶0025; ¶0054-55), including other vehicles (Figs. 5-6), in a surrounding area of the ego vehicle (¶0069-78); 	a position detection device (¶0018 with regard to the position detection device including a gyro sensor, an acceleration sensor, an inertial sensor, a geomagnetic sensor, and a Global Positioning System (GPS) unit) that detects a position of the ego vehicle on a road (¶0011; ¶0018; ¶0054); 	a display unit (Fig. 3: display 300) that renders visual information relating to an environmental model of the surrounding area of the ego vehicle based on at least the image data and the detected position (¶0054; ¶0061-62; ¶0072-74; Figs. 5A-B); and 	an image analysis unit (Fig. 3: processor 410) configured to determine a vehicle characteristic of at least one other vehicle in the surrounding area of the ego vehicle from a vehicle image of the at least one other vehicle generated based on the image data from the at least one sensor (¶0074) and to display information on the display unit based on the determined vehicle characteristic (¶0074; Figs. 5A-B with regard to the vehicle route guidance arrow R to provide proper travel route base on detected peripheral vehicle traveling surrounding lanes of the ego vehicle). 	2) Regarding claim 6, Kim discloses wherein the at least one sensor includes a camera (Fig. 3: elements 401-403; also see analysis of the rejection of claim 1). 	3) Regarding claim 7, Kim discloses wherein the at least one sensor includes a vision sensor (¶0062). 	4) Regarding claim 8, Kim discloses wherein the at least one sensor includes a LIDAR sensor (¶0056). 	5) Regarding claim 11, the system of Kim used in the rejection of claim 1 discloses a method for providing traffic information to a driver of an ego vehicle (Figs. 5-6), the method comprising: 	detecting objects, including other vehicles, in a surrounding area of the ego vehicle (see analysis of the rejection of claim 1; Figs. 5); 	providing image data of the detected objects (see analysis of the rejection of claim 1; Figs. 5); 	detecting a position of the ego vehicle on a road (see analysis of the rejection of claim 1; Figs. 5); 	rendering visual information relating to an environmental model of the surrounding area of the ego vehicle based on the image data, the detected position, and corresponding digital map data (¶0010-11; ¶0016-17; ¶0023); 	generating a vehicle image of at least one other vehicle based on the image data (see analysis of the rejection of claim 1; Figs. 5-6); 	determining a vehicle characteristic of at least one other vehicle in the surrounding area of the ego vehicle from the vehicle image (see analysis of the rejection of claim 1; Figs. 5-6); and 	displaying information on a display of the ego vehicle based on the determined vehicle characteristic (see analysis of the rejection of claim 1; Figs. 5-6). 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Micks et al. (“Micks”, 2017/0174261 A1, IDS). 	1) Regarding claim 2, as per the limitation wherein the image analysis unit is further configured to determine a vehicle characteristic relating to a current driving state of the at least one other vehicle. 	Kim discloses, in ¶0009; ¶0015; ¶0021; ¶0074 the concept of detecting peripheral vehicles provide safe driving features. 	In the same art of using image data captured by a camera, Micks discloses, in ¶0039, the concept of determining a vehicle’s state based on brake/turn signaling operation of a vehicle to provide safe driving features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining a vehicle’s state based on brake/turn signaling operation of a vehicle to provide safe driving features as taught by Micks, into the system as taught by Kim, with the motivation to enhance the safety features of the system. 	2) Regarding claim 16, the system of Kim used in the rejection of claim 1 discloses an  apparatus (Kim: ¶0052 with regard to the navigation device) for providing traffic information to a driver of an ego vehicle (Kim: ¶0051-52), the apparatus comprising: 	a processor (Kim: Fig. 3: processor 410);  	and a memory (Kim: Fig. 3: memory 420) that includes instructions that, when executed by the processor (While Kim does not provide the detail that the memory includes instruction to perform the method performed in Fig. 6. Mick discloses, in ¶0015, the concept of providing executable instruction on a memory to enable a processing device to perform the stored instructions. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing executable instruction on a memory to enable a processing device to perform the stored instructions as taught by Micks, into the system as taught by Kim with the motivation to enhance the processing features of the system), cause the processor to:  	detect at least one vehicle in a surrounding area of the ego vehicle (see analysis of the rejection of claim 1);  	provide image data of the at least one vehicle (see analysis of the rejection of claim 1); 	detect a position of the ego vehicle on a road (see analysis of the rejection of claim 1; Kim: Figs. 5); 	render visual information relating to an environmental model of the surrounding area of the ego vehicle based on at least the image data and the detected position (see analysis of the rejection of claim 1; Kim: Figs. 5); 	generate a vehicle image of the at least one vehicle based on the image data (see analysis of the rejection of claim 1; Kim: Figs. 5); 	determine a vehicle characteristic of at least one vehicle based on the vehicle image (see analysis of the rejection of claim 1; Kim: Figs. 5-6). 	3) Regarding claim 20, Kim and Micks teach wherein the instructions further cause the processor to display information on a display of the ego vehicle based on the determined vehicle characteristic (Kim: Figs. 5-6).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lehning (US 2014/0176679 A1).
 	1) Regarding claim 3, as per the limitation wherein the image analysis unit is further configured to determine, from the image data, a vehicle characteristic based on at least one of a vehicle brand, a model type, and a color of the at least one other vehicle by comparison with 3 dimensional model data stored in a vehicle model database. 	Lehning discloses, in ¶0025-30, the concept of comparing vehicle image data to a three-dimensional model maintained in a database to enable vehicle type classification. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of comparing vehicle image data to a three-dimensional model maintained in a database to enable vehicle type classification as taught by Lehning, into the system as taught by Kim, with the motivation to enhance the image processing features of the system.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lehning and Micks. 	 	1) Regarding claim 4, with the motivation to combine the teachings by Micks in the rejection of claim 2, see analysis of the rejection of claim 2; also see Micks: ¶0039; Figs. 3-5 and 7.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tokuda et al. (“Tokuda”, US 2018/0141492 A1). 	1) Regarding claim 5, as per the limitation further comprising a receiving unit that receives, from another vehicle, communication data relating to the vehicle characteristic of one of the other vehicles in the surrounding area of the ego vehicle. 	Tokuda discloses, in ¶0028-32, the concept of communicating message related to  movement directions of a vehicle to enable safety driving. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of communicating message related to  movement directions of a vehicle to enable safety driving as taught by Tokuda, into the system as taught by Kim, with the motivation to enhance the safety features of the system.
Claim(s) 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li et al. (“Li”, CN 107554425 A1). 	1) Regarding claim 9, Kim discloses wherein the image analysis unit is further configured to continuously analyze data relating to the other vehicles in the surrounding area of the ego vehicle; and continuously determine one or more vehicle characteristic from the analyzed data. 	Kim system monitories nearby vehicle with respect to a user selected destination, see ¶0051-52, which suggest that during the route being travelled the system monitors image data in real-time/continuously. 	Li discloses, on annotated page 4: ¶0001, the concept of analyzing image data in real time to determine surrounding information (corresponding to continuously determine one or more vehicle characteristics). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of analyzing image data in real time to determine surrounding information as taught by Li, into the system as taught by Kim, with the motivation to enhance the monitoring features of the system. 	2) Regarding claims 13-14, with the motivation to combine the teachings by Li, as presented in the rejection of claim 9, see analysis of the rejection of claim 9.
Claim(s) 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hagimoto (JP 2004279362 A) and Howard et al. (“Howard”, US 2008/0309762 A1). 	1) Regarding claim 10, Kim discloses wherein the image analysis unit is further configured to store the determined vehicle characteristic together with time and location information. 	Hagimoto discloses, in ¶0039-40, the known concept of configuring a navigating component to record information digital imaging data corresponding to the outside a vehicle as it travels to enable review of the recorded information. 	Howard discloses, in claim 13, the concept of recording time and corresponding location during image recording. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the known concept of configuring a navigating component to record information digital imaging data corresponding to the outside a vehicle as it travels to enable review of the recorded information  as taught by Hagimoto and further incorporate the concept of recording time and corresponding location during image recording as taught by Howard, into the system as taught by Kim, with the motivation to enhance the image collection features of the system. 	2) Regarding claim 15, with the motivation to combine the teachings by Hagimoto and Howard, as presented in the rejection of claim 10, see analysis of the rejection of claim 10.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hagawa et al. (“Hagawa”, US 2018/0362047 A1). 	1) Regarding claim 11, as per the limitation wherein the image analysis unit is further configured to detect a state of a static object, wherein static object includes of a traffic light in the surrounding area of the ego vehicle. 	Hagawa discloses, in ¶0023; ¶0056; ¶0140; clam 4, the concept of detecting the state of peripheral detected traffic signal (corresponding to a traffic light that is static). 	At the filing of invention it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting the state of peripheral detected traffic signal as taught by Hagawa into the system as taught by Kim, with the motivation to enhance the object detection features of the system.
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Micks and Li.
1) Regarding claims 17-18, with the motivation to combine the teachings by Li, as presented in the rejection of claim 9, see analysis of the rejection of claim 9.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Micks, Hagimoto and Howard.
1) Regarding claim 19, with the motivation to combine the teachings by Hagimoto and Howard, as presented in the rejection of claim 10, see analysis of the rejection of claim 10. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20070131755 A1, system recording vehicle surrounding information. 	US 20170039435 A1; US 20120087546 A1; US 11062167 B2; US 9507347 B1, vehicle system detecting nearby vehicle state information. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684